Case 1:20-cv-06293-GBD-KHP Document 67

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

www wee enw Btw we ew Be ee ee eee ee ee ee eee >.<
VIRTU FINANCIAL INC. and VIRTU AMERICAS _ :
LLC

Plaintiffs,

-against-

AXIS INSURANCE COMPANY,

Defendant. :
a ee ee ee eee x

GEORGE B. DANIELS, United States District Judge:

Peecsco scr

Filed 02/18/21" “Paijert:9 gid...

rag aie i "

 

 

ORDER

20 Civ. 6293 (GBD)

For the reasons stated on the record during today’s oral argument, Plaintiffs’ motion for

partial summary judgment, (ECF No. 17), and Defendant’s cross-motion for judgment on the

pleadings, (ECF No. 37), are DENIED, without prejudice. As represented at today’s oral

argument, Plaintiffs are no longer seeking punitive damages in this action.

Dated: New York, New York
February 17, 2021

SO ORDERED.

Pryasae, 5 Dork

 

RGB. DANIELS

United States District Judge

 

 
